—Order, Supreme Court, New York *211County (Robert Lippmann, J.), entered January 18, 2001, which granted defendant’s motion to dismiss the action pursuant to CPLR 3126, unanimously affirmed, without costs.
The record discloses that plaintiff repeatedly failed to comply with discovery demands, that her prolonged and unjustified refusal to answer relevant deposition questions necessitated the continuance of her deposition over four dates, and that only in response to a conditional order of dismissal did she, for the first time, unequivocally state that she had unwittingly discarded certain documents requested by defendant, an excuse properly rejected by the court as not credible. It is, accordingly, clear that plaintiff’s noncompliance with discovery demands and a court order was willful, contumacious and in bad faith and thus that the sanction imposed pursuant to CPLR 3126 was appropriate (see, Sage Realty Corp. v Proskauer Rose, 275 AD2d 11, 17-18). Concur — Mazzarelli, J. P., Saxe, Sullivan, Wallach and Friedman, JJ.